DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	Due to the receipt of a Terminal Disclaimer, the Double Patenting rejection has been overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth (2008/0190508).  The reference to Booth discloses the recited tubular structure (title) comprising a first sheet metal 16 having a machine direction and a width (see fig 1; [0048]), said first sheet metal being continuously and convolutely wound about a longitudinal axis ([0048]; convolutions discussed at least the last line of the right column on page 3) forming a plurality of at least three convolutions (fig 1 shows the strip has a thickness of three convolutions through the thickness of the wall), said first sheet  by a structural adhesive at the overlapping portions of the strip which suggests all parts of the strip since the strip overlaps along the entire width of the strip for all windings, where such adhesive is used to help ensure that all individual components of the tubular member 10 strain at a similar rate). 
	With regards to claim 14, a plurality of adjacent convolutions : of said first sheet metal are bonded together (as discussed above the overlapping portions of the strip are adhesively connected to the rest of the strip, and 16a is the second wind of the strip thereby teaching bonding a plurality of adjacent convolutions with the adhesive; [0048]).
With regards to claim 15, said bonding is selected from the group consisting of adhesive bonding, welding, and combinations thereof ([0048] discusses the use of a structural adhesive bond which is a form of adhesive bonding to meet this claim limitation).
With regards to claim 19, the tubular structure is a pipe (see fig 1; [0048] discusses in the first sentence forming a pipe from tubular body 10).
With regards to claim 20, said tubular structure has a cross- sectional geometry, said cross-sectional geometry being selected from the group consisting of circular cross-sections, polygonal cross-sections, elliptical cross-sections, and combinations thereof ([0075] discusses the tubular body 10 can be a pipe shape of various uses, and several of the uses are known to have at least circular cross-sections as well as other polygonal cross-sections).

1, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth (5837083).  The reference to Booth discloses the recited tubular structure (title) comprising a first sheet metal 2,44 having a machine direction and a width (see figs 1 and 10; col 3, lines 20-34; col 6, lines 26-50), said first sheet metal being continuously and convolutely wound about a longitudinal axis (figs 1,10; convolutions discussed col 3, lines 20-34) forming a plurality of at least three convolutions (figs 1 and 10 show the strip has a thickness of three convolutions through the thickness of the wall), said first sheet metal having a tail portion wherein said tail portion of said first sheet metal is disposed upon and bonded to an immediately subjacent convolution of said first sheet metal along said width (figs 1 and 10 show a stepped structure of each winding which lies on the next winding and can be considered a tail portion), and at least a portion of a first of said plurality of three convolutions being bonded to a second of said plurality of convolutions along said width (col 3, lines 30-34 discusses the strips are secured together by an epoxy adhesive over an entire surface of the overlapping portions of the strip which suggests all parts of the strip since the strip overlaps along the entire width of the strip for all windings, and fig 10 shows a binder for the entire strip winding between all layers which would adhere them together at all points of the strip). 
	With regards to claim 14, a plurality of adjacent convolutions : of said first sheet metal are bonded together (as discussed above the overlapping portions of the strip are adhesively connected to the rest of the strip, along the entire surface or overlapping surfaces; col 3, lines 30-34).
With regards to claim 15, said bonding is selected from the group consisting of adhesive bonding, welding, and combinations thereof (col 3, lines 30-34 discusses the use of an epoxy adhesive which is a form of adhesive bonding to meet this claim limitation).
With regards to claim 19, the tubular structure is a pipe (see fig 1; col 3, lines 30-34 discusses a rigid tube is formed which is a pipe essentially; and col 2, lines 51-64 discusses pipes and pipelines, and forming the tubular bodies in circular, oval, or hexagonal shapes).
.

Claim(s) 1, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meissner (2772121).  The reference to Meissner discloses the recited tubular structure (title; fig1) comprising a first sheet metal 1 having a machine direction and a width (see fig 1; col 2, lines 20-72; col 3, lines 8-42), said first sheet metal being continuously and convolutely wound about a longitudinal axis (fig 1; convolutions discussed col 3, lines 20-24) forming a plurality of at least three convolutions (fig 1 shows the strip has a thickness of three convolutions through the thickness of the wall), said first sheet metal having a tail portion wherein said tail portion of said first sheet metal is disposed upon and bonded to an immediately subjacent convolution of said first sheet metal along said width (fig 1 shows a tail structure on both ends of the strip, such structure of each winding which lies on the next winding and can be considered a tail portion as well), and at least a portion of a first of said plurality of three convolutions being bonded to a second of said plurality of convolutions along said width (fig 1 shows bonding of all layers together; col 3, lines 7-42 discusses the strips are secured together by melting; where the specification mentions soldering, tinning, and brazing are known; col 3, lines 40-45 area, col 4, line 1). 
	With regards to claim 14, a plurality of adjacent convolutions : of said first sheet metal are bonded together (as discussed above the layers are shown in figure 1 to be bonded to one another along all convolutions).

With regards to claim 20, said tubular structure has a cross- sectional geometry, said cross-sectional geometry being selected from the group consisting of circular cross-sections, polygonal cross-sections, elliptical cross-sections, and combinations thereof (fig 1 shows a circular cross-section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4, 5, 14, 16, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (5958602) in view of Booth (508).
The reference to Usui discloses the recited tubular structure (a steel pipe in the title sets forth a tubular structure such as a pipe) comprising a first sheet metal P3 (see fig 5) having a machine direction (this is a natural feature of a strip of sheet metal), said first sheet metal being convolutely wound about a longitudinal axis (the embodiment of fig 5 show the first sheet material is wound about the longitudinal axis), and said first sheet metal having a tail portion (seen as a tapered end of the strip seen around the left side of layer P3) wherein said tail portion of said first sheet metal is disposed upon and bonded to an immediately subjacent convolution of said first sheet metal (see fig 5; col 2, lines 11-51 discuss the layers are brazed together which implies near lines 43-44 that the layers are brazed together).  With respect to claim 2, a second sheet metal (seen in fig 5 to be an intermediate layer marked with numbers 2,3,4) having a machine direction (same as the structure discussion above for the first layer), said second sheet metal bonded to a last convolution of said first sheet metal (col 2, lines 43-45 sets forth the layers are brazed together which is believe to be all the layers); said second sheet metal being convolutely wound about said convolutely wound first sheet metal coaxial (see fig 5) with said longitudinal axis and wherein said second sheet metal has a tail portion (tapered end of the sheet, the same as the first); and wherein said tail portion of said second sheet metal is disposed upon and bonded to an immediately subjacent convolution of said second sheet metal (see fig 5).  With respect to claim 4, a third sheet metal P1 (see fig 5) having a machine direction (same as above and first sheet), bonded to a last convolution of said second sheet metal (see fig 5 and col 2, 43-45 stating layers are brazed to each other); said third sheet metal being convolutely wound about said convolutely wound first and second sheet metals coaxial with said longitudinal axis; wherein said third sheet metal has a tail portion; and, wherein said tail portion of said third sheet metal is disposed upon and bonded to an immediately subjacent convolution of said third sheet metal (see fig 5).  With respect to claim 5, the first 
.  

Claims 1-6, 11, 12, 16,  and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (2640501) in view of Booth (508).   The reference to Scott discloses the recited tubular structure (a tube in the title which is a tubular structure) comprising a first sheet metal 3 (see figs 1-3 in light of figure 11, it is disclosed that the layers of the pipe can be formed either as helical wound strips or can actually be a rolled layer with an overlapping longitudinal seam as seen in figure 11 the bottom embodiment showing tube 2; col 6, lines 10-57; metal in col 2 lines 54-55) having a machine direction (this is a natural feature of a strip of sheet metal), said first sheet metal being convolutely wound about a longitudinal axis (the embodiment of fig 11 show the first sheet material is wound about the longitudinal axis), and said first sheet metal having a tail portion (seen as the overlapped portion, which extends past the seam and starts a new convolution) wherein said tail portion of said first sheet metal is .  
With respect to claim 11, it is considered that Scott discloses a corrugated intermediate layer but does not specify in which way it is corrugated, and with regards to claim 11, if the corrugations were longitudinal along the length of the tube, such would meet the limitation of said convolutely wound second sheet metal forms a second region of said tubular structure and a plurality of adjacent voids disposed within said second region form a channel within said second region, said channel having a first end coincident with a first end of said tubular structure and a second end coincident with a second end of said tubular structure (where the corrugations along the length would result in a plurality of channels that run from a first to second end of the tube).  It would have been obvious to  one skilled in the art to use routine experimentation to orient the corrugations of the intermediate layer such that they run end to end of the tube in a longitudinal manner as such is an obvious choice of mechanical expedients requiring only routine experimentation to optimize the orientation of the corrugations to provide voids that extend to the ends to allow for draining of any leaked fluids to the pipe ends as such is an obvious choice of mechanical expedients.  
With respect to claim 12, said second sheet metal comprises out-of-plane deformations, said out-of-plane deformations forming void volumes disposed between subsequent convolutions of said second sheet metal (the corrugations mentioned for claim 6 would be out of plane deformations forming the voids since corrugations are out of a flat plane by having curving portions extending off the flat plane of the layer).   With respect to claim 16, said tubular structure has an inside diameter, a wall thickness, and an outside diameter, (the tubular structure would have these dimensions naturally) wherein each of said inside diameter, said wall thickness, and said outside diameter have a standard deviation of less of than about 1.5% of a respective average measurement for said inside diameter, said wall thickness, and said outside diameter as determined by a Pipe Dimension Measurement system (as 
.  

Claims 1, 13-17, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara (3163183) in view of Booth (508).   The reference to Sagara discloses the recited tubular structure (a pipe in the title sets forth a tubular structure such as a pipe) comprising a first sheet metal 1 (see fig 2) having a machine direction (this is a natural feature of a strip of sheet metal), said first sheet metal being convolutely wound about a longitudinal axis (the embodiment of figs 2 and 5 that show the first sheet material is wound about the longitudinal axis; note for future rejection that the first layer can actually be the second layer in another embodiment such as figure 5 where such layer is provided as an intermediate second layer between first and third layers), and said first sheet metal having a tail portion (seen as a tapered end of the strip seen around the shaded line showing essentially a weld in figure 2) wherein said tail portion of said first sheet metal is disposed upon and bonded to an immediately . 
 As amended, the reference to Sagara fails to disclose at least three convolutions specifically, but appears to show multiple and mentions 15, and connecting all the convolutions together with adhesive.  The reference to Booth 508 discusses the structure set forth above, including three convolutions are known, and that all portions of overlapping convolutions can be adhered together to make sure all components of the pipe structure have similar strain rates.  It would have been obvious to one skilled in the art to modify the convolutions of Sagara to have three convolutions and to adhere all of the convolutions together thereby leading to at least a portion of a first of the plurality of three convolutions to be bonded to a second of the plurality of convolutions along the width to insure all components of the tubular member formed by the convoluted layers strain at a similar rate as suggested by Booth 508, where such would insure the pipe layers react evenly to the strain in the pipe wall and thereby prevent failure of the pipe prematurely and providing a third convolution is at least seen in the base reference where the ends overlap, but providing an entire extra convolution would insure the wall was strong and at the same time the seam formed by the ends of the strip have more material between them to help prevent the possibility of leakage.  

s 2-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara in view of Booth 508 as applied to claims 1, 13-17, 19, 20, and 23 above, and further in view of Scott.   The reference to Sagara as modified teaches all of the structure above including voids as described above, with the exception of making all three layers from the same convolute overlapped structure the same as taught in layer 1 of Sagara, the use of different materials including non-metallic for an intermediate layer, and providing corrugations  in the intermediate layer to form voids.  It would have been obvious to  one skilled in the art to modify the first and third (inner and outer) layers of Sagara as modified of  convoluted wound type structure where all layers can be formed in this manner as suggested by Scott where such is taught as an equivalent manner to form a layer that formed of other methods including helical winding as such allows for an alternate manner of forming the layer which would provide benefits such as controlling layer thickness, it would have been obvious to modify the materials of the layers such that the inner and outer layers are formed of the same metallic material, and the intermediate layer can either be metallic on non-metallic material as suggested by Scott, were such is taught as an alternate type of material used to from the intermediate layer which would provide benefits of non-metallic materials such as resistance to corrosion to prevent damage to the intermediate layer, and it would have been obvious to modify the intermediate layer by providing corrugations which could be longitudinally disposed to form a path end to end as such is an obvious choice of mechanical expedients (see above) as suggested by Scott where such teaches this is a known manner that is equivalent to a layer without corrugations and that corrugations would at least provide drainage as well for leakage and longitudinal ones would allow drainage to the tube ends.  
With respect to claim 11, it is considered that Scott discloses a corrugated intermediate layer but does not specify in which way it is corrugated, and with regards to claim 11, if the corrugations were longitudinal along the length of the tube, such would meet the limitation of said convolutely wound second sheet metal forms a second region of said tubular structure and a plurality of adjacent .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara in view of Booth 508 as applied to claims 1, 13-17, 19, 20, and 23 above, and further in view of Shimizu (6405761).   The reference to Sagara as modified teaches welding ends of first and second tubes together, but fails to disclose providing a coupling to connect the ends of first and second pipes.  The reference to Shimizu discloses in the embodiment of figure 1D that a bonded near 36 in a butt type connection and in an alternate embodiment of figure 3D shows that a connector type structure 44 can be used in place of butt bonding the ends of the tubes together.  It would have been obvious to one skilled in the art to modify the butt bonding of pipes end to end in Sagara as modified by substituting a connection structure to receive the ends of the pipes to connect them as suggested by Shimizu where such is shown as an alternative manner to butt bonding tubes together and would have the benefits of being faster and easier to assembly not requiring the more difficult bonding apparatus to create the connection between two tubes.  

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara in view of Booth 508 as applied to claims 1, 13-17, 19, 20, and 23 above, and further in view of Usui.   The reference to Sagara as modified fails to disclose using some form of enhanced surface on the strip such as a chemical treatment.  It would have been obvious to one skilled in the art to modify the strip in Sagara as modified by providing enhancement to the surface such as etching which is a form of chemical treatment as suggested by Usui where such would provide a rougher surface to aid in bonding to insure a proper bond of the strip at the overlap seam.

Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. The arguments with respect to the double patenting rejection are persuasive with the terminal disclaimer overcoming the rejection.  The amendment and remarks directed toward the 112 rejections are found persuasive and these rejections have been overcome.  With respect to the arguments directed to the 102 rejections as they apply to claim 1 only, such are found persuasive with respect to the 102 rejections based upon the new claim language, however, they are essentially moot with regards to allowability due to the new rejections above teaching the amended claim language that was found lacking in Usui, Sagara, and Scott for the reasons set forth above and taught by the Booth 508 reference.  There are no other arguments set forth to address at this time with regards to any other claims or the 103 rejections of the previous office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Quarnstrom, Benenati, and Anderson teaching state of the art wound tubular structures which show bonding of winds as well as multiple convolutions or winds of the layer.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH